United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. GOVERMENT, Employer
_________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)

Docket No. 21-0391
Issued: February 24, 2022

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On January 26, 2021 the Clerk of the Appellate Boards inadvertently assigned Docket No.
21-0391 to a purported appeal from a decision of the Office of Workers’ Compensation Programs
(OWCP).
The Board has duly considered the matter and recognizes that this appeal was docketed
under an incorrect OWCP file number. Section 501.3(a) of the Board ’s Rules of Procedure
provides that a “person adversely affected by a final decision of the Director [of OWCP] or his or
her authorized Representative, may file an appeal of such decision to the Board .”1 The Board
concludes that neither a “person adversely affected” by a final OWCP decision, nor an “authorized
Representative,” has filed an appeal to the Board. As such, there is no valid appeal before the
Board and Docket No. 21-0391 must be dismissed. Accordingly,

1

20 C.F.R. § 501.3(a).

IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0391 is dismissed.
Issued: February 24, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

